Citation Nr: 0931042	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  07-39 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
service connection for left knee arthritis with 
patellofemoral syndrome to include whether clear and 
unmistakable error (CUE) exists in a May 1981 rating 
decision.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected left knee arthritis with 
patellofemoral syndrome prior to October 4, 2007.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from May and December 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  The appeal was 
subsequently transferred to the RO in North Little Rock, 
Arkansas.  

A November 2007 report of contact reflects that the Veteran 
withdrew his claim for entitlement to an evaluation in excess 
of 30 percent disabling for service-connected right knee 
disability for the period from June 1, 1998, to October 30, 
2002.  Consequently, this matter is no longer in appellate 
status.  38 C.F.R. § 20.204.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA regulations specify that an appellant must be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600.   

A review of the evidence indicates that in July 2007, the 
Veteran requested a transfer of his claims file from the 
Milwaukee RO to the North Little Rock RO.  At that time, he 
was represented by the Wisconsin Department of Veterans 
Affairs.  Thereafter, the appeal was transferred to North 
Little Rock RO.  A November 2007 routing and transmissal slip 
noted that a Form 646 was to be prepared by November 23, 
2007.  Although the slip is somewhat unclear, it appears that 
the RO and also potentially the Arkansas Department of 
Veterans Affairs were unable to contact the Veteran regarding 
his representation.  A January 2008 certification of appeal 
clarified that the Arkansas Department of Veterans Affairs 
was unable to complete a Form 646 because they were unable to 
contact the Veteran about a power of attorney held by another 
state's service organization.  Thus, it appears that the 
Arkansas Department of Veterans Affairs tried to complete a 
Form 646 on behalf of the Veteran, but was unable to as the 
Veteran had not revoked his prior representation.  
Thereafter, in March 2008, the Board received correspondence 
from the Veteran indicating that he had revoked Wisconsin 
Department of Veterans Affairs as his representative and 
submitted a completed VA Form 21-22 authorizing Arkansas 
Department of Veterans Affairs as his representative.  

The Board observes that neither the Wisconsin Department of 
Veterans Affairs nor Arkansas Department of Veterans Affairs 
has supplied a VA Form 646 or other argument for the issues 
on appeal.  The Veteran submitted a timely completed VA Form 
21-22 within the 90 day period following certification to the 
Board appointing the Arkansas Department of Veterans Affair.  
Accordingly, the Board concludes that a remand is necessary 
to ensure due process and afford the Arkansas Department of 
Veterans Affairs an opportunity to submit argument on the 
Veteran's behalf.  38 C.F.R. §§ 20.600, 20.1304.  

Additionally, it appears that the Veteran has identified 
private records that have not been associated with the claims 
folder.  In an August 2003 VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, the Veteran identified treatment pertaining to his 
knees from several private and VA providers.  Although it 
appears that attempts were made to locate the majority of the 
identified records, it does not appear that records were 
requested from Froedtert & Medical College of Wisconsin 
(identified as Froedtert Memorial Hospital) dated in December 
2000.  Consequently, on remand attempts should be made to 
locate these records.  38 C.F.R. § 3.159(c)(1).  

	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing any necessary VA Form 
21-4142, Authorization and Consent to 
Release Information to the Department of 
Veterans Affairs, attempts should be made 
to obtain and associate with the claims 
file any records pertaining to a left knee 
disability from Froedtert & Medical 
College of Wisconsin (identified as 
Froedtert Memorial Hospital) dated in 
December 2000.  

2.  In accordance with applicable 
procedure, the RO should provide the 
Veteran's representative with the 
opportunity to review the claims folder 
and prepare a VA Form 646, or written 
argument in lieu thereof.  

3.  If additional records are received, 
the case should be reviewed by the RO on 
the basis of additional evidence before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



